TABLE OF CONTENTS



Exhibit 10.2

 

 

 

 

 

 

--------------------------------------------------------------------------------



2005 Rohm and Haas Company

Non-Qualified Savings Plan

(As Amended and Restated May 2, 2005)



--------------------------------------------------------------------------------



 

 

 

 

 

 

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                  PAGE
ARTICLE I
  INTRODUCTION   1
ARTICLE II
  PURPOSE   1
ARTICLE III
  DEFINITIONS   1
ARTICLE IV
  ELIGIBILITY   5
ARTICLE V
  EMPLOYEE PARTICIPATION   5
ARTICLE VI
  CONTRIBUTIONS TO THE PLAN   8
ARTICLE VII
  INVESTMENT OF PARTICIPANT CONTRIBUTIONS   8
ARTICLE VIII
  PARTICIPANT ACCOUNTS AND TRUST FUND   9
ARTICLE IX
  VESTING   10
ARTICLE X
  DISTRIBUTION OF ACCOUNTS   10
ARTICLE XI
  REEMPLOYMENT   12
ARTICLE XII
  ADMINISTRATION OF THE PLAN   12
ARTICLE XIII
  PLAN AMENDMENT; FUTURE OF THE PLAN   13
ARTICLE XIV
  GENERAL PROVISIONS   14
APPENDIX A
  INVESTMENT FUNDS   A-1



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE I



INTRODUCTION

     1.1 This is the Rohm and Haas Company 2005 Non-Qualified Savings Plan (the
“Plan”), adopted by the Company effective January 1, 2005. This Plan is intended
to comply with the applicable provisions of the American Jobs Creation Act of
2004 (“AJCA”) and is to be construed in accordance with AJCA and the regulations
and other guidance issued thereunder. Without affecting the validity of any
other provision of the Plan, to the extent that any Plan provision does not meet
the requirements of ACJA and the regulations issued thereunder, it shall be void
ab initio and have no effect.

     The Plan constitutes an amendment and restatement of the Rohm and Haas
Company Non-Qualified Savings Plan, as amended and restated effective January 1,
2003 (the “2003 NQSP”) and shall apply only to deferrals of compensation on or
after January 1, 2005. Amounts considered “deferred” (under AJCA and the
regulations and other guidance issued thereunder) prior to January 1, 2005 shall
continue to be subject to the terms of the 2003 NQSP.



ARTICLE II



PURPOSE

     2.1 The purpose of the Plan is to provide additional retirement savings
benefits beyond the otherwise determined savings benefits provided by the Rohm
and Haas Company Employee Stock Ownership and Savings Plan (the “Savings Plan”)
for a select group of management and highly compensated employees of the Rohm
and Haas Company.

     In addition, to the extent not provided for in the preceding paragraph, the
Plan also provides additional savings benefits for eligible employees of the
Company whose otherwise determined savings benefits from the Savings Plan are
limited by section 415 or section 401(a)(17) of the Internal Revenue Code of
1986, as amended.



ARTICLE III



DEFINITIONS

The terms used herein shall have the following meanings, unless a different
meaning is clearly required by the context:

     3.1 “Account” means a Participant’s account under the Plan including the
following sub-accounts:

          3.1.1 “Rohm and Haas Stock Account” shall mean that portion of a
Participant’s Account maintained to record all amounts notionally invested in
the Rohm and Haas Stock Fund in the form of Stock Units, pursuant to Section 6.1
and Section 6.2.

          3.1.2 “Tax-Deferred Account” shall mean that portion of a
Participant’s Account maintained to record all amounts notionally invested in
the Savings Fund(s), pursuant to Section 6.1.

     3.2 “Administrative Committee” means the Rohm and Haas Benefits
Administrative Committee. The Company has designated the Administrative
Committee to be the named fiduciary with respect to administrative matters of
the Plan. The duties of the Administrative Committee are outlined in Article XII
of the Plan.

     3.3 “Affiliated Company” means Rohm and Haas Company and any other entity
required to be aggregated with the Rohm and Haas Company pursuant to regulations
and other guidance issued under section 409A of the Code.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3.4 “Base Pay” shall include short term disability or sick pay, vacation
pay, holiday pay, jury duty pay, bereavement pay, salary reductions under a
Company-sponsored Code section 401(k) or Code section 125 plan, personal time
pay, military pay, expatriate split salary pay, and supplemental workers’
compensation payments, but shall exclude any workers’ compensation payments,
long-term disability payments and unused vacation payments.

     3.5 “Beneficiary” means the person, trust or institution designated to
receive benefits in accordance with Article X. The Beneficiary of a Participant
who has not effectively designated a beneficiary shall be the Participant’s
estate.

     3.6 “Board of Directors” means the Board of Directors of the Rohm and Haas
Company.

     3.7 “Bonus” includes the annual incentive awards granted in March of each
Plan Year (the “Annual Bonus”), and amounts granted under certain sales
incentive programs, as well as any “extra wages” earned while holding a
temporary job. The term “Bonus” excludes all other bonuses and special awards.

     3.8 “Change in Control” means one of the events described in
Sections 3.8.1, 3.8.2 or 3.8.3 below. Whether a Change in Control has occurred
shall be objectively determinable and not subject to the discretion of the Plan
Administrator, the Board of Directors or any other person.

          3.8.1 Change in Ownership of the Company. The acquisition by any
person, entity or group of stock of the Company that, together with the stock
already held by such person, entity or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company;
provided that if any one person, entity or group is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person, entity or group
shall not be considered to cause a change in ownership of the Company under this
Section 3.8.1, or a change in effective control of the Company under Section
3.8.2 below. An increase in the percentage of stock owned by any person, entity
or group, as a result of a transaction in which the Company acquires its stock
in exchange for property shall be treated as an acquisition of stock for
purposes of this Section 3.8.1. This Section 3.8.1 shall only apply when there
is a transfer of Company stock (or issuance of Company stock) and stock of the
Company remains outstanding after the transaction.

          3.8.2 Change in Effective Control of the Company. During any 12-month
period, (i) the acquisition by any person, entity or group of stock of the
Company that constitutes 35% or more of the total voting power of the stock of
the Company, or (ii) a majority of the members of the Board of Directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors as constituted prior to the
date of such appointment or election; provided that if any person, entity or
group is considered to effectively control the Company within the meaning of
this Section 3.8.2, the acquisition of additional control of the Company shall
not be considered to cause a change in effective control of the Company under
this Section 3.8.2, or a change in ownership of the Company under Section 3.8.1.

          3.8.3 Change in Ownership of a Substantial Portion of the Company’s
Assets. During any 12-month period, the acquisition by any person, entity or
group of assets of the Company that have a total gross fair market value equal
to more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition. For purposes of this Section
3.8.3, “gross fair market value” means the value of the Company’s total assets
or the value of the assets being disposed of, determined without regard to any
associated liabilities. Notwithstanding the foregoing, a Change in Control shall
not occur under this Section 3.8.3 where there is a transfer of assets to an
entity that is controlled by the stockholders of the Company immediately after
the transfer, including:

               (a) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



               (b) an entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

               (c) a person, entity or group that owns, directly or indirectly,
50% or more of the total value or voting power of all of the outstanding stock
of the Company; or

               (d) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person, entity or group described
in subparagraph (c).

          3.8.4 For purposes of this Section 3.8, the following rules shall
apply:

               (a) Persons or entities shall not be considered to be acting as a
group solely because they purchase or own stock of the Company at the same time,
or as a result of the same public offering. However, persons or entities shall
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person or entity owns stock
of the Company and stock of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company, such stockholder shall be considered to be acting as a group
only with other stockholders of the Company prior to the transaction and not
with respect to the stockholder’s ownership interest in the other corporation.

               (b) Stock ownership shall be determined in accordance with
section 318(a) of the Code. Stock underlying a vested option shall be considered
to be owned by the individual who holds the vested option (and stock underlying
an unvested option shall not be considered to be owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined in Treas. Reg. sections 1.83-3(b) and (j)), the stock underlying the
option shall not be treated as owned by the individual who holds the option.

          3.8.5 Notwithstanding any of the foregoing, a Change in Control shall
not include any acquisition of Company common stock by the direct lineal
descendents of Otto Haas and Phoebe Haas, the spouses of such descendents and
any trusts and foundations established by any of them.

     3.9 “Code” means the Internal Revenue Code of 1986, as amended.

     3.10 “Company” means Rohm and Haas Company and such of its Affiliated
Companies as may be designated from time to time by its Board of Directors and
as may adopt the Plan.

     3.11 “Compensation” means, for the purpose of applying the limits of Code
section 401(a)(17) and Code section 415, and for all other purposes unless
specified otherwise, Base Pay, Bonus, LTPSP Payments, any Stock Award(s),
overtime pay, Shift Payments and commissions.

     3.12 “Disabled” or “Disability” means a Participant is totally and
permanently incapacitated and as a result is entitled to receive and is
receiving disability benefits under the Social Security Act.

     3.13 “Effective Date” means January 1, 2005.

     3.14 “Employee” means any salaried employee of the Company who is employed
on a regular full-time basis.

     3.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued pursuant thereto.

     3.16 “Fair Market Value” means, on any given date, the average of the high
and low prices of Rohm and Haas Company common stock on the New York Stock
Exchange composite transaction quotations for the immediately preceding trading
day.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3.17 “Five-Percent Owner” means any Employee who owns (or is considered as
owning within the meaning of section 318 of the Code) more than 5% of the
outstanding stock of the Company or stock possessing more than 5% of the total
combined voting power of all stock of the Company. For purposes of this Section,
section 318(a)(2)(C) of the Code shall be applied by substituting “5%” for “50%”
each time it appears therein.

     3.18 “Income” shall mean all earnings on investments, as well as all
realized and unrealized increases and decreases in the value of the securities
held.

     3.19 “Investment Adviser” shall mean the adviser or advisers appointed from
time to time by the Investment Committee to supervise and manage the investment
and reinvestment of the Trust Fund. Any such adviser must be (i) registered as
such under the Investment Adviser’s Act of 1940; or (ii) a bank (as defined in
such Act); and (iii) must acknowledge in writing that it is a fiduciary with
respect to the Plan.

     3.20 “Investment Committee” means the Rohm and Haas Benefits Investment
Committee. The duties of the Investment Committee are defined in Article XIII.
The Company has designated this Committee to be the named fiduciary of the Plan
for financial matters as outlined in the Plan.

     3.21 “Long-Term Performance Share Plan (“LTPSP”) Payments” shall mean any
portion of the benefits payable in cash to a Plan Participant under a long term
performance share, incentive or bonus plan sponsored by the Company during a
Plan Year.

     3.22 “Participant” means any Employee who is eligible to receive benefits
under Article IV and who has enrolled in the Plan in accordance with Article V.

     3.23 “Plan” means the Rohm and Haas Company 2005 Non-Qualified Savings
Plan, as amended from time to time.

     3.24 “Plan Year” means the calendar year.

     3.25 “Rohm and Haas Stock Fund” shall mean the investment fund which
consists of Stock Units contributed by Participants and the Company pursuant to
Article VI.

     3.26 “Savings Funds” shall mean the investment funds offered under the
Savings Plan and designated by the Company for tracking the Trust Fund’s
investment performance. A list of the investment funds is attached as Appendix A
to the Plan.

     The investment performance of the Savings Funds shall be used to measure
the investment performance of the Trust Fund. The actual investment performance
of the Trust Fund may be less than or greater than that of the Savings Funds.
The Trustee is not obligated to actually invest the Participant contributions
credited to the Trust Fund in the Savings Funds. Participants’ Accounts shall,
therefore, to the extent possible, track the investment performance of the
Savings Funds.

     3.27 “Savings Plan” means the Rohm and Haas Company Employee Stock
Ownership and Savings Plan, as amended from time to time.

     3.28 “Scheduled Benefit Distribution Date” means the date specified by a
Participant in his or her contribution agreement on which distributions from the
Plan will commence.

     3.29 “Separation from Service” shall have the meaning provided in
regulations and other guidance issued under section 409A of the Code.

     3.30 “Specified Employee” means an Employee who, at any time during the
Plan Year, is:

          3.30.1 an officer of the Company having annual Compensation greater
than $130,000 (as adjusted under section 416(i)(1) of the Code);

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          3.30.2 a Five-Percent Owner; or

          3.30.3 a person who has annual Compensation from the Employer of more
than $150,000 and who would be classified as a Five-Percent Owner if “one
percent” were substituted for “five percent” each time it appears in the
definition of such term.

     3.31 “Shift Payments” shall include the shift differential payments made to
individuals (including supervisors of hourly employees) who work a rotating
shift or any shift other than a “day” shift.

     3.32 “Stock Awards” shall mean any Rohm and Haas Company common stock
awarded to the Participant pursuant to an employee benefit plan approved by the
stockholders, determined without regard to any restriction.

     3.33 “Stock Unit” means a book-entry unit representing the right to acquire
one share of Rohm and Haas Company common stock. The number of Stock Units shall
be adjusted to reflect stock dividends, stock splits, combinations of shares,
and any other change in the corporate capital structure of Rohm and Haas Company
including reorganization, recapitalization, merger and consolidation. The value
of a Stock Unit at any time shall equal the current Fair Market Value of a share
of Company common stock.

     3.34 “Trust Fund” means the aggregate of all Participant contributions
credited to the grantor trust established by the Company pursuant to section 671
of the Code.

     3.35 “Valuation Date” means, with respect to both the Savings Funds and the
Trust Funds, 4 p.m. Eastern Standard Time of each day that the New York Stock
Exchange is opened for business.



ARTICLE IV



ELIGIBILITY

     4.1 Each Employee of the Company who is classified as an exempt level 14 or
above is eligible to become a Participant in the Plan. Participation shall be
effective as soon as administratively practicable following the Participant’s
enrollment in the Plan, as described in Section 5.1 below.



ARTICLE V



EMPLOYEE PARTICIPATION

     5.1 Enrollment

          5.1.1 An eligible Employee, as described in section 4.1 above, may
enroll in the Plan by submitting a written, telephonic or electronic
contribution agreement in accordance with Section 5.3 and any other procedures
prescribed by the Administrative Committee. Such Employee shall become a
Participant effective as of the time prescribed in Section 5.2.

          5.1.2 A Participant may designate a Beneficiary or Beneficiaries,
independent of any beneficiary designation under the Savings Plan, and may
change such designation at any time by written notice to the Company.

     5.2 Effective Date — For the purpose of determining the period of a
Participant’s participation, the effective date of such participation shall be
as soon as is administratively feasible following the date on which the
Participant’s contribution agreement is received.

     5.3 Contribution Agreement.

          5.3.1 First Year of Participation. Upon first becoming eligible to
participate in the Plan, or upon rehire, an eligible Employee wishing to
participate in the Plan must submit his or her contribution

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



agreement to the Administrative Committee within 30 days after becoming
eligible. Such contribution agreement shall only be effective with respect to
Compensation earned after the date on which it is submitted.

          5.3.2 Continuing Participation. Contribution agreements with respect
to Compensation earned in any Plan Year subsequent to the year of a
Participant’s initial eligibility may only be submitted by a Participant during
the enrollment period designated by the Administrative Committee, but in no
event later than December 15th of the Plan Year preceding the Plan Year in which
such Compensation is earned.

          5.3.3 Participants in the 2003 NQSP. Notwithstanding the above, the
2005 Plan Year shall not be considered to be the first year of participation
with respect to any Employee who was eligible to participate or participated in
the 2003 NQSP as of December 31, 2004. Such Employees shall participate in this
Plan in accordance with the requirements of Section 5.3.2.

          5.3.4 Deferral Elections for Compensation Other than Annual Bonus,
LTIP (“Performance Share Plan” or “PSP”) Payments and Stock Awards. A
Participant may authorize the Company to make contributions to the Participant’s
Tax-Deferred Account on behalf of the Participant, through a written,
telephonic, or electronic contribution agreement, in whole percentage points of
1% to 50% of the Participant’s Compensation (excluding the Annual Bonus,
LTIP/PSP Payments and Stock Awards) without regard to the Code section
401(a)(17) limit. Such contribution agreement shall be submitted by the
Participant within the time period prescribed in Section 5.3.1 or 5.3.2, as
applicable.

          5.3.5 Deferral of Annual Bonus and LTIP/PSP Payments. A Participant
may make a separate election in a written, telephonic, or electronic
contribution agreement with respect to the Participant’s Annual Bonus and any
LTIP/PSP Payment at least six months prior to the end of the applicable
performance period relating to such Annual Bonus and/or LTIP/PSP Payment,
authorizing the Company to contribute, on the Participant’s behalf, 1% to 100%
(in whole percentage points) of the Participant’s Annual Bonus and/or the cash
portion of the Participant’s LTIP/PSP Payment. Contributions under this
Section 5.3.5 shall be credited to the Participant’s Account in the year in
which the portion of the Annual Bonus and/or LTIP/PSP Payment subject to this
election would otherwise have been payable to such Participant. Amounts elected
under this Section 5.3.5 may not be contributed to the Participant’s Rohm and
Haas Stock Account.

          5.3.6 Deferral of Certain Stock Awards. Subject to the limitations
described in subparagraph (d) below, a Participant may make an irrevocable
election in his or her contribution agreement with respect to any Stock Award
(‘Shares’) in the Plan Year preceding the Plan Year in which the Stock Award is
granted (or in the case of Stock Awards granted under the LTIP/PSP, at least six
months prior to the end of the performance period relating to such Stock Award),
authorizing the Company to convert such Shares, once any applicable restrictions
lapse, on the Participant’s behalf, as follows:

               (a) Into units of the Rohm and Haas Stock Fund, in whole
percentage points of 1% to 100%; or

               (b) Into shares of the Savings Fund(s) elected by the Participant
under the Plan, in whole percentage points of 1% to 100%; or

               (c) Into any combination of units of the Rohm and Haas Stock
Fund, and shares of the Savings Fund(s) elected by the Participant under the
Plan.

               (d) Units of the Rohm and Haas Stock Fund acquired through the
conversion of restricted stock may not be transferred or diversified into any
other Savings Fund, except as otherwise provided in Section 7.4 of the Plan.

          5.3.7 Irrevocable Election. Unless changed or suspended as described
in Sections 5.3.8 or 5.3.9 below, a Participant’s election(s) pursuant to this
Section 5.3 shall remain in full force and effect from year to year and shall
govern the contributions to his or her Account.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.3.8 Change in Contribution Agreement — A Participant may elect to
change or revoke his or her written, telephonic, or electronic contribution
agreement with respect to future Compensation in the manner described in this
Section. Such election may only be made during the annual enrollment period
designated by the Administrative Committee.

          5.3.9 Suspension of Contributions — Notwithstanding anything herein to
the contrary, if, after other required and authorized salary reductions have
been made in a payroll period, there is insufficient money available in a
Participant’s pay to permit the Participant’s contribution, the contribution
agreement shall automatically be suspended for that payroll period only.

     5.4 Designation of Time and Form of Payment.

          5.4.1 In General. At the time of a Participant’s initial election to
defer Compensation pursuant to Section 5.3, he or she shall also elect the time
and manner in which his or her Account will be distributed from the Plan.
Permissible distribution events and forms of benefit shall be those set forth in
Article X. Except as provided in Section 5.4.2, such election shall remain in
effect from year to year and shall govern all distributions from the
Participant’s Account. Notwithstanding the foregoing, a Participant who
previously participated in the 2003 NQSP and who made or was deemed to have made
a distribution election pursuant to Section 5.5 with respect to Compensation
earned in 2005 and/or Shares that remain unvested as of December 31, 2004, shall
be permitted to make a new distribution election on or before December 31, 2005
with respect to the portion of his or her Account attributable to Compensation
earned after December 31, 2005 (including any Stock Awards granted after
December 31, 2005) and any related Company matching contributions (the
“Post-2005 Account”). Except as provided in Section 5.4.2, such new election
shall remain in effect from year to year and shall govern all distributions from
the Participant’s Post-2005 Account. If such Participant fails to make a new
distribution election as described herein, his or her actual or deemed
distribution election pursuant to Section 5.5 shall remain in effect and shall
govern all distributions from the Participant’s Post-2005 Account.

          5.4.2 Election of a Scheduled Benefit Payment Date. Notwithstanding
the requirements of Section 5.4.1, a Participant who elects a Scheduled Benefit
Distribution Date shall be permitted to make a new distribution election with
respect to future Compensation in the Plan Year preceding the Plan Year in which
the Scheduled Benefit Distribution Date occurs. Such election shall be made
during the designated enrollment period occurring in such preceding Plan Year.
Such election shall apply to all amounts credited to the Participant’s Account
after the Scheduled Benefit Distribution Date; provided, however, that if such
election specifies a new Scheduled Benefit Distribution Date, such election
shall only apply until the new Scheduled Benefit Distribution Date, and the
Participant shall again make a distribution election as provided herein with
respect to amounts subsequently credited to his or her Account. If a Participant
who has elected a Scheduled Benefit Distribution Date fails to make a new
distribution election as provided hereunder, he or she shall be deemed to have
elected to have all amounts credited to his or her Account after a Scheduled
Benefit Distribution Date distributed in a single lump sum upon his or her
Separation from Service.

     5.5 Treatment of Compensation Deferred Prior to 2005 under the 2003 NQSP.

          5.5.1 Compensation other than certain Stock Awards. On or before
December 31, 2005, a Participant who made a deferral election under the 2003
NQSP with respect to Compensation earned in 2005 (“2005 Compensation”) may
cancel such election. If a Participant does not cancel such election, his or her
2005 Compensation shall be deemed to be deferred into this Plan. A Participant
who does not cancel a deferral election with respect to 2005 Compensation shall
designate the time and manner in which the portion of his or her Account
attributable to 2005 Compensation and any related Company matching contributions
will be distributed from the Plan. Permissible distribution events and forms of
benefit shall be those set forth in Article X. A Participant who fails to
affirmatively elect a time and manner of distribution hereunder shall be deemed
to have elected to have the portion of his or her Account attributable to 2005
Compensation and any related Company matching contributions distributed in a
single lump sum upon his or her Separation from Service.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.5.2 Certain Stock Awards. On or before December 31, 2005, a
Participant who made a deferral election under the 2003 NQSP with respect to
Shares that remain unvested as of December 31, 2004 (“Unvested Shares”), may
cancel such election. If a Participant does not cancel such election, his or her
Unvested Shares shall be deemed to be deferred into this Plan. A Participant who
does not cancel a deferral election with respect to Unvested Shares shall
designate the time and manner in which the portion of his or her Account
attributable to the Unvested Shares shall be distributed from the Plan.
Permissible distribution events and forms of benefit shall be those set forth in
Article X. A Participant who fails to affirmatively elect a time and manner of
distribution hereunder shall be deemed to have elected to have the portion of
his or her Account attributable to the Unvested Shares distributed in a single
lump sum upon his or her Separation from Service.



ARTICLE VI



CONTRIBUTIONS TO THE PLAN

     6.1 Participant Contributions.

          6.1.1 Tax-Deferred Account. For each payroll period, the Company, on
behalf of any Participant who makes an election to contribute amounts to his or
her Tax-Deferred Account pursuant to Section 5.3, above, shall credit such
Participant’s Tax-Deferred Account with a notional amount equal to such deferral
contribution(s). Such notional contributions shall be credited to the
Participant’s Tax-Deferred Account on a monthly basis; except that if a
Participant’s contribution to his or her Tax-Deferred Account is attributable to
an LTPSP Payment or Stock Award, as described in Section 5.3.5 and Section 5.3.6
above, then such contributions shall be credited to the Participant’s
Tax-Deferred Account as soon as administratively practicable following the date
on which the LTPSP Payment would, but for the Participant’s election, have been
paid to the Participant; or, in the case of a Stock Award, as soon as
administratively practicable following the date on which restrictions on the
stock subject to the election lapse.

          6.1.2 Rohm and Haas Stock Account. The Company, on behalf of any
Participant who makes an election pursuant to Section 5.3.6 above regarding the
conversion and contribution of “Shares” to his or her Rohm and Haas Stock
Account, shall credit such Participant’s Rohm and Haas Stock Account with a
notional amount equal to such contribution(s) in the form of Stock Units. Such
notional contributions shall be allocated to the Participant’s Rohm and Haas
Stock Account as soon as administratively practicable following the date on
which the restrictions on the stock subject to the election lapse.

     6.2 Company Matching Contributions. The Company shall match each
Participant’s contributions to the Plan pursuant to Section 6.1, except that for
the purpose of this Section 6.2, contributions attributable to LTPSP Payments
and Stock Awards shall be excluded. Such matching contributions shall be made to
the Participant’s Rohm and Haas Stock Account in Rohm and Haas Stock Units. The
number of Rohm and Haas Stock Units to be contributed shall be 60% of the amount
determined by dividing the lesser of (i) the Participant’s eligible
contributions for the year, or (ii) 6% of the Participant’s Compensation
(excluding Stock Awards and LTPSP Payments), by the Fair Market Value of Rohm
and Haas common stock on the date the contribution is allocated.



ARTICLE VII



INVESTMENT OF PARTICIPANT CONTRIBUTIONS

     7.1 General. Investment elections under this Article VII are notional only,
to be used for the sole purpose of calculating the amount of a Participant’s
benefit under the Plan at any time. Actual investments, if any, by the Company
to defray the costs of this Plan will be governed by Section 8.3.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     7.2 Participant Contributions. Pursuant to Section 6.1 above, and in
accordance with Article VIII below, the contributions allocated to a
Participant’s Tax-Deferred Account will be invested on a notional basis in the
Savings Fund(s) elected by such Participant in the manner prescribed by the
qualified Savings Plan, and contributions allocated to a Participant’s Rohm and
Haas Stock Account will be invested on a notional basis in the Rohm and Haas
Stock Fund. No contributions under this Plan may be allocated to the Rohm and
Haas ESOP Fund, and no contributions may be made to the Rohm and Haas Stock
Fund, (also called the “Stock Unit” Fund), except as permitted in subsection
5.3.6 above. Any change in a Participant’s investment elections, or a transfer
or diversification of funds under this Plan, will have no effect on the
Participant’s investment elections in the qualified Savings Plan, or result in a
transfer or diversification of funds under the qualified Savings Plan; and
vice-versa with respect to changes, transfers, or diversification under the
Savings Plan.

     7.3 Company Contributions. Pursuant to Section 6.2 above, and in accordance
with Article VIII below, all Company matching contributions allocated to the
Participant’s Rohm and Haas Stock Account shall be invested on a notional basis
in the Rohm and Haas Stock Fund.

     7.4 Diversification of Investments in the Rohm and Haas Stock Fund.
Investments of both Participant and Company contributions credited to the Rohm
and Haas Stock Fund on a notional basis may not be subsequently reallocated to
other Savings Funds, except as provided below:

          7.4.1 Subject to the restrictions set forth in Section 7.4.2 below, a
Participant may diversify his or her notional investments in the Rohm and Haas
Stock Fund beginning on the date on which a Participant attains age 55 and has
completed five (5) years of Vesting Service with the Company (as defined in the
Rohm and Haas Company Retirement Plan) by reallocating or transferring any
portion of his or her Rohm and Haas Stock Account into any other available
Savings Fund(s).

          7.4.2 Any Participant designated as a Section 16b Insider by the
Company shall not be eligible to diversify any portion of his or her Rohm and
Haas Stock Account as described in Section 7.4.1 above. In addition, any
Participant who reallocates any portion of his or her Rohm and Haas Stock
Account into any other Savings Fund(s) pursuant to Section 7.4.1 above, may not
subsequently reallocate investments into the Rohm and Haas Stock Fund.

     7.5 Investment Reallocation. Subject to any limitations which may exist
with respect to transfers as provided in the prospectus for a particular Savings
Fund, a Participant may elect to transfer any portion of his or her existing
Account balance, except for amounts credited to the Rohm and Haas Stock Account,
among the available Savings Funds at any time. A Participant may not transfer
any portion of his or her existing Account balance into the Rohm and Haas Stock
Fund.

     Amounts credited to a Participant’s Rohm and Haas Stock Account are subject
to the diversification rules described in Section 7.4 above.



ARTICLE VIII



PARTICIPANT ACCOUNTS AND TRUST FUND

     8.1 The Administrative Committee shall maintain, or cause to be maintained,
for each Participant a Rohm and Haas Stock Account and a Tax-Deferred Account.
Notional amounts equal to the value of a Participant’s before-tax contributions
shall be credited to the Participant’s Tax-Deferred Account or Rohm and Haas
Stock Account by the Company on the Participant’s behalf, as appropriate.
Notional amounts equal to the value of the Company’s matching contributions
shall be credited to the Participant’s Rohm and Haas Stock Account.

     8.2 The notional amount credited to a Participant’s Account will be reduced
by any amounts withdrawn.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     8.3 Notwithstanding Article VII, the Administrative Committee shall direct
the Trustee to establish a Trust Fund for the Plan. The Investment Committee
shall direct the investment of such Trust Fund. The actual investment of the
Trust Fund need not correspond to actual Participant elections under
Section 7.1. As of each Valuation Date, the Trustee will determine the value of
each Savings Fund, including Income thereon. The Trustee shall also value the
Trust Fund as of each Valuation Date, and report to the Company the difference
between the Trust Fund’s actual value and the Savings Fund’s value, as derived
from the investment elections by Participants.

     8.4 The Investment Committee shall direct the funding of the Trust Fund
from time to time as it deems appropriate and in the best interests of
Participants and the Company.



ARTICLE IX



VESTING

     9.1 A Participant shall at all times be 100% vested in all amounts credited
to his or her Account.

     9.2 A Participant with funds transferred from an account under the Morton
International, Inc. Supplemental Employee Savings and Investment Plan (a “SESIP
Account”) shall become 100% vested in the amount of such funds as of the date of
transfer.



ARTICLE X



DISTRIBUTION OF ACCOUNTS

     10.1 Timing of Distribution.

          10.1.1 Elected by Participant. A Participant may elect, at the time of
his or her initial deferral of Compensation, to receive distribution of his or
her Account commencing on:

               (a) the Participant’s Separation from Service; or

               (b) a Scheduled Benefit Distribution Date; or

               (c) the earlier to occur of the events described in subparagraphs
(a) and (b).

          10.1.2 Other Distribution Events. Notwithstanding the foregoing,
distributions may be made prior to the time elected by the Participant upon the
earliest to occur of the following events:

               (a) the Participant dies;

               (b) the Participant becomes Disabled; or

               (c) the occurrence of a Change in Control.

          10.1.3 Distributions to Specified Employees. In the case of any
Participant who is a Specified Employee, a distribution payable on account of
such Participant’s Separation from Service shall not commence until six months
after the date of such Separation from Service (or, if earlier, the date of the
Participant’s death).

          10.1.4 Distributions shall commence as soon as is administratively
feasible following the applicable distribution event. If distribution is made on
account of the Participant’s death, such distribution shall be made to his or
her Beneficiary(ies). All decisions made by the Administrative Committee in good
faith and based upon affidavit or other evidence satisfactory to the
Administrative Committee regarding questions of fact in the determination of the
identity of such Beneficiary(ies) shall be conclusive and binding upon all
parties, and payment made in accordance therewith shall satisfy all liability
hereunder.

     10.2 Forms of Benefit

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          10.2.1 Distribution on Account of Separation from Service or at a
Specified Time. Distributions made on account of the events set forth in
Section 10.1.1 shall be paid as provided in subparagraphs (a) or (b) below.

               (a) A Participant may elect, during the time or times set forth
in Section 5.4 and/or Section 5.5 (as applicable), to receive distribution of
his or her Account:

                    (i) in a single sum payment; or

                    (ii) in installment payments over a term of years selected
by the Participant, which shall not exceed (1) in the case of an unmarried
Participant, the Participant’s life expectancy or (2) in the case of a married
Participant, the joint life expectancies of the Participant and the
Participant’s spouse. The life expectancies to be used will be determined from
tables issued by the Internal Revenue Service and will not be subject to
recalculation after payments begin. The amount of the payment to be made each
year (at intervals determined by the Administrative Committee) will be
determined by multiplying the balance of the Participant’s Account at the end of
the previous year by a fraction, the numerator of which will be one (1) and the
denominator of which will be the original term of years reduced by the number of
years during which payments have already been made. If the Participant dies (or
in the case of a married Participant, both the Participant and the Participant’s
spouse die) before all of the scheduled installment payments have been made, any
remaining payments shall be paid as soon as is administratively feasible in a
single sum to such Participant’s Beneficiary(ies). All decisions made by the
Administrative Committee in good faith and based upon an affidavit or other
evidence satisfactory to the Administrative Committee regarding questions of
fact in the determination of the identity of such Beneficiary(ies) shall be
conclusive and binding upon all parties, and payment made in accordance
therewith shall satisfy all liability hereunder.

               (b) If a Participant fails to elect a form benefit as provided in
subparagraph (a), his or her Account shall be paid in a single lump sum.

          10.2.2 Other Distributions. Distributions made on account of the
events set forth in Section 10.1.2 shall be distributed in a single lump sum as
soon as is administratively feasible following the applicable distribution
event.

     If distribution is made on account of the Participant’s death, such
distribution shall be made to his or her Beneficiary(ies). All decisions made by
the Administrative Committee in good faith and based upon an affidavit or other
evidence satisfactory to the Administrative Committee regarding questions of
fact in the determination of the identity of such Beneficiary(ies) shall be
conclusive and binding upon all parties, and payment made in accordance
therewith shall satisfy all liability hereunder.

     10.3 Change in Time of Distribution and Form of Benefit. With respect to
previously deferred Compensation, a Participant may elect to change the time of
distribution elected pursuant to Section 10.1.1 and/or the form of benefit
elected pursuant to Section 10.2.1 (a “subsequent election”), if the following
requirements are met:

          10.3.1 The subsequent election shall not take effect for at least
twelve (12) months after the date of such subsequent election;

          10.3.2 The first payment with respect to such subsequent election
shall not be made until at least five (5) years after the date on which
distribution would have otherwise begun; provided that earlier distribution may
be made in the event of the Participant’s death or Disability;

          10.3.3 If applicable, the subsequent election shall be made at least
12 months prior to a Scheduled Benefit Distribution Date; and

          10.3.4 In no event shall a Participant be permitted to change his or
her elected form of benefit from installment payments to a single lump sum if
such change would result in a material

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



acceleration of payment, as provided in regulations and other guidance issued
under section 409A of the Code.

     10.4 Permitted Acceleration of Payment. Notwithstanding the Participant’s
elected time and form of distribution pursuant to Section 10.2 and the
restrictions of Section 10.3, the time or schedule of a payment shall be
accelerated in the following circumstances:

          10.4.1 Payment shall be made to the extent necessary to comply with a
domestic relations order (as defined in section 414(p)(1)(B) of the Code) that
meets the requirements of the Company’s domestic relations order procedures
applicable to non-qualified plans, if such payment is made to an individual
other than the Participant.

          10.4.2 Payment shall be made to the extent necessary to comply with a
certificate of divestiture (as defined in Section 1043(b)(2) of the Code).

          10.4.3 Payment of a Participant’s entire Account shall be made upon
his or her Separation from Service, provided that (i) the payment is made on or
before the later of (A) the December 31 of the calendar year in which the
Participant’s Separation from Service occurs or (B) the date that is two and
one-half (2-1/2) months after the Participant’s Separation from Service and
(ii) the payment is not greater than $10,000.

          10.4.4 Payment shall be made to the extent necessary to satisfy any
applicable federal, state and local tax withholding requirements.

     10.5 Form of Distribution.

          10.5.1 Tax-Deferred Account. Amounts from a Participant’s Tax-Deferred
Account shall be distributed in cash.

          10.5.2 Rohm and Haas Stock Account. Stock Units notionally credited to
a Participant’s Rohm and Haas Stock Account shall be distributed in Company
common stock shares. The amount of such shares to be distributed shall equal the
number of whole Stock Units, plus a cash payment equal to the Fair Market Value
on the date of distribution of any fractional Stock Units, which are credited to
the Participant’s Account as of the date of distribution.



ARTICLE XI



REEMPLOYMENT

     11.1 If a Participant’s employment is terminated, and he or she is
subsequently reemployed as an Employee eligible to participate in the Plan under
Article IV, such eligible Employee may again participate in the Plan in
accordance with Article V.



ARTICLE XII



ADMINISTRATION OF THE PLAN

     12.1 The Administrative Committee will be responsible for the
administration of the Plan and is designated as the Plan’s agent to receive
service of process. All matters relating to the administration of the Plan,
including the duties imposed upon the Plan administrator by law, except those
duties relating to the control or management of Plan assets, shall be the
responsibility of the Administrative Committee. The Investment Committee will
have the authority and responsibility to control and manage the assets of the
Plan. Members of both the Administrative Committee and the Investment Committee
shall be appointed and removed by the Chief Executive Officer, or his or her
designee.

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     12.2 The Administrative Committee shall have the full responsibility to
represent the Company and the Participants in all things it may deem necessary
for the proper administration of the Plan. Subject to the terms of the Plan, the
decision of the Administrative Committee upon any question of fact,
interpretation, definition or procedure relating to the administration of the
Plan shall be conclusive. The responsibilities of the Administrative Committee
shall include the following:

          12.2.1 Verifying all procedures by which payments to Participants and
their Beneficiaries are authorized;

          12.2.2 Deciding all questions relating to the eligibility of Employees
to become Participants in the Plan;

          12.2.3 Interpreting the provisions of the Plan in all particulars;

          12.2.4 Establishing and publishing rules and regulations for carrying
out the Plan;

          12.2.5 Preparing an individual record for each Participant in the
Plan, which shall be available for examination by such Participant, the
Investment Committee and its members, or other authorized persons; and

          12.2.6 Reviewing and answering any denied claim for benefits that has
been appealed to the Administrative Committee under the provisions of
Section 14.6.

     12.3 The following general provision shall govern the actions of either the
Administrative or Investment Committee:

          12.3.1 The Committee shall choose a chairman from its members and
shall appoint a secretary who shall keep minutes of the Committee’s proceedings
and shall be responsible for preparing such reports as may be advisable for the
administration of the Plan. The Committee may employ and compensate such
advisory, clerical, and other employees as it may deem reasonable and necessary
to the performance of its duties.

          12.3.2 The action of the Committee shall be determined by a majority
vote of all its members, except that no member of the Committee may vote on any
question relating specifically to himself or herself.

          12.3.3 The members of the Committee shall serve without compensation
for their services as such. All expenses of the Committee shall be paid by the
Company.

          12.3.4 The chairman or the secretary of the Committee may execute any
written direction on behalf of the Committee.

          12.3.5 The Committee may, at its discretion, allocate among its
members or to other persons those functions and responsibilities which it deems
advisable for the efficient and effective operation and management of the Plan.

          12.3.6 Except as expressly provided, neither the Committee nor any
member thereof shall be in any way subject to any suit or litigation or to any
legal liability for any cause or reason or thing whatsoever in connection with
the administration or financial performance of the Plan.



ARTICLE XIII



PLAN AMENDMENT; FUTURE OF THE PLAN

     13.1 Plan Amendment. The Company reserves the right to amend the Plan at
any time and from time to time, in any fashion, including such amendments as are
necessary to comply with the requirements of the AJCA and the regulations and
other guidance issued thereunder.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     13.2 Expiration of the Plan. The Plan will expire on December 31, 2014. The
Company reserves the right at any time before that date to reduce, suspend or
discontinue payments to be made by it as provided hereunder. The Company
reserves the right to discontinue the Plan at any time. However, in no event
shall a discontinuance of the Plan cause the distribution of Accounts prior to
the time or times provided in Article X. In the event of a Change in Control,
the Company may in its discretion terminate the Plan and distribute all Accounts
to Participants within 12 months after such Change in Control.



ARTICLE XIV



GENERAL PROVISIONS

     14.1 The right of any Participant, or Beneficiary to receive future
payments under the provisions of the Plan shall be an unsecured claim against
the general assets of the Company. Any trust, and any other fund, account,
contract or arrangement that the Company chooses to establish for the future
payment of benefits under this Plan to a Participant or Beneficiary shall remain
part of the Company’s general assets and no person claiming payments under the
Plan shall have any right, title or interest in or to any such trust, fund,
account, contract or arrangement.

     14.2 Where appropriate, and wherever the singular is used, it shall be
interpreted as including the plural.

     14.3 To the extent permitted by law, payments to and benefits under the
Plan shall not be assignable. To the extent permitted by law, such payments and
benefits shall not be subject to attachment by creditors of, or through legal
processes against, any Participant or Beneficiary.

     14.4 Participation in the Plan shall not give any Employee the right to be
retained in the service of the Company, nor any right or claim to annuity income
unless such right has specifically accrued under the terms of the Plan.

     14.5 If any person entitled to receive any benefits hereunder is a minor,
or is deemed by the Administrative Committee or is adjudged to be legally
incapable of giving a valid receipt and discharge for such benefits, they will
be paid to the duly appointed guardian, custodian or committee of such minor or
incompetent, or they may be paid to such persons who the Administrative
Committee believes are caring for or supporting such minor or incompetent.

     14.6 Any Participant or Beneficiary who claims to be entitled to the
payment of a benefit under the Plan, should bring the matter to the attention of
the Company, normally through a local personnel department. If a specific claim
as to the amount of any benefit, the method of payment or any other matter under
the Plan is denied, the claimant will be provided with a written notice,
normally within 90 days of the date the claim was filed. The notice will
include:

          14.6.1 the specific reason or reasons for the denial;

          14.6.2 the specific reference or references to the Plan provisions on
which the denial is based;

          14.6.3 a notice that the claimant or the claimant’s duly authorized
representative may appeal the denial to the Administrative Committee within 60
days; and

          14.6.4 a description of any additional information or material
necessary to perfect the claim and an explanation of the need for such material
or information.

     In the event of an appeal, the claimant or the claimant’s representative,
may submit a written application for review of the denial, may examine documents
relating to this Plan or the claim, and may

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



submit written issues, comments, and documents. Such appeal will be promptly
considered by the Administrative Committee.

     14.7 Except insofar as the law of Pennsylvania has been superseded by
Federal law, Pennsylvania law shall govern the construction, validity and
administration of this Plan.

     To record the adoption of this Plan, Rohm and Haas Company has caused its
authorized officers to execute the Plan and to affix its corporate name and seal
this ___day of _________, 2005.

     
[CORPORATE SEAL]
  ROHM AND HAAS COMPANY      
Attest: _________________________
  By:___________________________

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         


APPENDIX A



INVESTMENT FUNDS

SAVINGS FUNDS

Vanguard Life Strategy Income Fund
Vanguard Life Strategy Conservative Growth Fund
Vanguard Life Strategy Moderate Growth Fund
Vanguard Life Strategy Growth Fund
Rohm and Haas Fixed Income Fund
Vanguard Total Bond Market Index Fund
Vanguard 500 Index Fund
Vanguard Extended Market Index Fund
Vanguard Developed Markets Index Fund
Vanguard Value Index Fund
Vanguard Growth Index Fund
Vanguard Small-Cap Value Index Fund
Vanguard Small-Cap Growth Index Fund
Vanguard European Stock Index Fund
Vanguard Pacific Stock Index Fund

Rohm and Haas Stock Fund (or “Stock Unit Fund”)

NOT AVAILABLE FOR INVESTMENT OF EMPLOYEE CONTRIBUTIONS:

Rohm and Haas ESOP Fund

A-1